STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims  1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, the prior art does not disclose or make obvious, a gain medium optically coupled to first and second inputs/outputs and amplifying first and second sub-beams forming first and second amplified sub-beams, a reflector or U-turn for reflecting first and second sub-beams forming first and second amplified sub-beams, and a first phase shifter adjusting a phase of the first sub-beam and the first amplified sub-beam so that the first amplified sub-beam combines coherently with the second amplified sub-beam causing coherent cancellation therebetween, in conjunction with other elements of the claims. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Coldren et al. . discloses a reflector laser, Feuer et al. , Fish et al., and Mason et al.  disclose integrated amplifier optical modulators, Stephens et al., Lee et al., and Papadopoulos et al. disclose configurations for multi-beam amplification, Streifer et al. and Zheng et al. disclose configurations of reflective semiconductor optical amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.	
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645